NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 29, 2013
                                  Decided March 29, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                            RICHARD A. POSNER, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 12-1635

UNITED STATES OF AMERICA,                              Appeal from the United States District
     Plaintiff-Appellee,                               Court for the Southern District of
                                                       Indiana, Indianapolis Division.
       v.
                                                       No. 1:11CR00147-001
CHRISTOPHER J. REID,
     Defendant-Appellant.                              Jane E. Magnus-Stinson,
                                                       Judge.

                                          ORDER

       Christopher Reid photographed and recorded videos of his four-year-old
stepdaughter in sexually explicit poses and exchanged those images for more child
pornography from other members of an online group. Reid pleaded guilty to sexual
exploitation of a child, 18 U.S.C. § 2251(a), and conspiracy to distribute and receive child
pornography, id. § 2252(b)(1), (a)(2). Reid did not object to the guidelines sentence of 600
months calculated by the district court, but did ask for a shorter prison term to be followed
by supervised release for life. Reid contended that he was less culpable than others in his
online group who trafficked in sadomasochistic child pornography. The district court
No. 12-1635                                                                                 Page 2

agreed that a sentence below the range was appropriate and imposed a total of 420 months’
imprisonment to be followed by a life term of supervised release.

       Reid filed a notice of appeal, but his appointed lawyer asserts that the appeal is
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Reid has
not responded to his lawyer’s submission. See CIR. R. 51(b).

         Reid’s attorney does not say whether he spoke to the defendant about challenging
his guilty pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v.
Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). But this omission does not require that we deny
the Anders motion. The transcript of the plea colloquy confirms that the district court
accepted Reid’s guilty pleas only after substantially complying with the requirements of
Federal Rule of Criminal Procedure 11. See Konczak, 683 F.3d at 349; United States v. Blalock,
321 F.3d 686, 688 (7th Cir. 2003). The district court explained to Reid the rights he would
relinquish by pleading guilty, warned him of the consequences of his guilty pleas, ensured
that those pleas were voluntary, and determined that factual bases for the pleas existed.
See FED. R. CRIM. P. 11(b). The district court’s only oversight—neglecting to tell Reid that the
government could use his sworn statements from the colloquy in a prosecution for perjury,
see id. 11(b)(1)(A)—was inconsequential because there is no reason to believe that a perjury
charge is contemplated. See Blalock, 321 F.3d at 689; United States v. Graves, 98 F.3d 258, 259
(7th Cir. 1996). On the present record it would be frivolous for Reid to challenge the
voluntariness of his pleas. See Konczak, 683 F.3d at 349.

        Counsel’s search for potential issues disclosed only a possible challenge to the
reasonableness of Reid’s overall prison sentence, but counsel correctly concludes that such
a challenge would be frivolous. Indeed, the total sentence of imprisonment is below the
guidelines range—which began as life but was limited by the combined statutory maxima
for the two counts, see 18 U.S.C. §§ 2252(b)(1), 2251(e); U.S.S.G. §§ 5G1.1(a), 5G1.2
cmt. n.3—and presumed reasonable. See United States v. Klug, 670 F.3d 797, 800 (7th Cir.
2012); United States v. Martinez, 650 F.3d 667, 673 (7th Cir. 2011). The term of supervised
release is within the guidelines range and also presumed reasonable. See Rita v. United
States, 551 U.S. 338, 347 (2007); United States v. Shannon, 518 F.3d 494, 496–97 (7th Cir. 2008).

       Counsel cannot identify any reason to rebut those presumptions, nor can we. In
determining Reid’s sentence, the district court evaluated the factors listed in 18 U.S.C.
§ 3553(a), emphasizing the seriousness of Reid’s exploitation of his stepdaughter and the
need to protect the public (particularly vulnerable children). The court also considered
Reid’s lesser culpability than others in his online group who trafficked in sadomasochistic
No. 12-1635                                                                             Page 3

child pornography. See Martinez, 650 F.3d at 671; United States v. Tahzib, 513 F.3d 692, 694–95
(7th Cir. 2008). Thus a reasonableness challenge would be frivolous.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.